Citation Nr: 0033580	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  92-08 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1. Entitlement to an increased rating for residuals of a left 
wrist fracture, currently evaluated as 30 percent 
disabling.

2. Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active duty from March 1979 to October 1984.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In December 1992, September 1995 and July 
1997, the Board remanded the veteran's claims for further 
evidentiary development.


REMAND

In its 1997 remand, the Board requested that the veteran have 
a VA orthopedic examination that adequately portrayed the 
extent of functional loss due to pain on use or due to flare-
ups.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  A review of the claims folder 
indicates that the veteran failed to appear for the fee-based 
VA orthopedic examination scheduled in September 1998.  
According to the August 2000 supplemental statement of the 
case (SSOC), the notice to report for an examination was sent 
to the veteran in September 1998 and not returned by the U.S. 
Postal Service as undeliverable.  However, the SSOC also 
states that the veteran's compensation payments were now sent 
to an address different from the one to which the examination 
notice was sent.  There is no indication that the notice was 
resent to him at the address to which his compensation 
payments were sent and, in fact, it is unclear if the veteran 
ever received the September 1998 notice to report for the VA 
examination.  As all proper efforts were not made to notify 
the veteran of the scheduled VA examination and, in the 
interest of due process as described below, the Board 
believes that he should be afforded another opportunity to 
undergo a VA orthopedic examination.  38 C.F.R. 3.655 (2000) 
addresses the consequences of the veteran's failure to attend 
a scheduled medical examination.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office RO for the following 
development:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already of 
record.

2. Thereafter, the RO should schedule the 
appellant for a VA orthopedic 
examination to determine the current 
extent and severity of the service-
connected left wrist and right knee 
disabilities.  All necessary tests and 
studies should be accomplished, and 
all clinical manifestations should be 
reported in detail.  The examiner 
should describe, in degrees of 
excursion, any limitation of motion of 
the right knee or left wrist.  The 
examiner should identify the 
limitation of activity imposed by the 
disabling conditions, viewed in 
relation to the medical history, 
considered from the point of view of 
the appellant working or seeking work, 
with a full description of the effects 
of disabilities upon his ordinary 
activity.  An opinion should be 
provided regarding whether left wrist, 
right knee, or both left wrist and 
right knee pain significantly limits 
functional ability during flare-ups or 
with extended use.  Voyles v. Brown, 5 
Vet. App. 451, 453 (1993).  It should 
be noted whether the clinical evidence 
is consistent with the severity of the 
pain and other symptoms reported by 
the appellant.  The examiner also 
should indicate whether the affected 
joints exhibit weakened movement, 
excess, fatigability, or 
incoordination. Lathan v. Brown, 7 
Vet. App. 359 (1995); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  See also 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Finally, the examiner is requested to 
provide an explanation, to the extent 
possible, for the cause of the 
numbness to the veteran's left thumb 
and index finger.  The examiner is 
also requested to describe the 
position of the veteran's left wrist 
fusion and whether it is 20-30 
degrees, or more or less.  The claims 
file, including a copy of this remand, 
should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims 
file was made.  Any opinion expressed 
should be accompanied by a written 
rationale. 

3. If, and only if, the VA orthopedic 
examiner is unable to provide an 
explanation for the cause of the 
numbness to the veteran's left thumb 
and index finger and to describe the 
position of the veteran's left wrist 
fusion and whether it is 20-30 
degrees, or more or less, should the 
veteran be scheduled for a VA 
neurologic examination to assess the 
neurologic manifestations of the 
veteran's service-connected residuals 
of a left wrist fracture and right 
knee injury.  The claims folder should 
be provided to the examiner for review 
prior to the examination.  A complete 
rationale should be given for all 
opinions and conclusions expressed. 

Prior to the examination(s), the RO 
should provide the veteran with 
adequate notice of the scheduled 
examination(s).  The RO must inform 
him, in writing, of all consequences 
of his failure to report for the 
examination(s) in order that he may 
make an informed decision regarding 
his participation in said 
examination(s).  The RO should also 
advise the veteran that if he fails to 
report for the scheduled 
examination(s) without good cause, the 
claim will be rated on the evidence of 
record.  38 C.F.R. § 3.655(a)-(b) 
(2000).  A copy of the examination 
notification(s) should be associated 
with the claims folder.

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

5. Then, the RO should readjudicate the 
veteran's claim for increased ratings 
for his service-connected residuals of 
a left wrist fracture and right knee 
injury.  If the benefits sought on 
appeal remain denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





